Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Currently claims 1-20 are pending and claims 1 and 19 have been amended
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-9, 12, 14, and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muenzenerger (U.S. 2014/0007373) in view of Duffy (U.S. 2010/0193238).
With respect to claim 1, Muenzenerger discloses a fire-protection element for sealing of openings (title/abstract), that are routed through walls or ceilings, comprising: 
a core of filling material (core 18, as it fills the inside of the device), and
 a frame which surrounds peripheral surface of the core (figure 2a), and comprises a plurality of sections (see the sections formed in figure 2a #46), the plurality of sections comprising one or more first sections with a first width and one or more sections with a second width (see figure 2a, there being multiple sections, and thus a first and second both having set widths), the one or more sections and a first number of the one or more second sections having slanted sides (as all sections have slanted sides), 
wherein each pair of the slanted sides which are adjacent to one another forms a depression in an unassembled (shown in 2a) state and a size of the depression is reduced or the depression is eliminated in an assembled state within the frame (seen together in figure 1), and 
wherein the frame is formed from an intumescent material (paragraph 0034) and is provided with at least one reinforcing element (12). Muenzenerger fails to disclose that the first and the second widths are different. 
Duffy, figures 1b and 2b, discloses using different length of sections about the core when protecting a rectangular shaped carrier tray. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the rectangular different shaped side protective elements of Duffy into that of Muenzenerger, allowing the system of Muenzenerger to be utilized in protecting a rectangular shaped device. Furthermore, it is obvious to one of ordinary skill in the art to change the shape of a device (such as the width of the sections) absent persuasive evidence that the particular configuration of the claimed shape is significant (MPEP2144.04), noting that applicant never discloses the widths in their specification or any criticality thereto, and noting in view of Duffy, changing the widths is obvious to incorporate different sized elements to be protected by the device, where the uniform widths of Muenzenerger would be ideal to encompass a circular device Duffy discloses multiple sides with different lengths to encompass a rectangular device for protection. Noting the combination would also include the straight sides of Duffy, along the ends of the device to come together about a cylinder (instead of the slanted ends of Muenzenerger which are needed to encompass a circumference)
With respect to claim 2, Muenzenerger discloses the filing material contains substantially no fire-protection additives (being a pipe). 
With respect to claim 4, Muenzenerger discloses the intumescent material includes foam (paragraph 0049).
With respect to claim 5, Muenzenerger discloses the frame has an intumescent volume that is provided for sealing (volume within 16 between it and 18), in a fire, a cross section formed by the frame (paragraph 0037), and each of a second number of the second sections having a side different from a slanted side (having another noted side that is angled opposite the first slanted side, further noting in the combination with Duffy, that there are ends which are straight (not slanted) to allow the box to correctly encompass a rectangle).
With respect to claim 6, Muenzenerger discloses the reinforcing element is disposed in an outer surface of the frame (see figure 2a).
With respect to claim 7, Muenzenerger discloses the reinforcing element is formed by a panel, a mat, a mesh or a fabric, or combinations thereof (the strip 12 being understood as being a panel/mat that 46 is affixed to).
With respect to claim 8, Muenzenerger discloses two opposite sides of the core are substantially not covered by the frame (see figure 1, the two ends of device 10 are open as 18 goes through the device).
With respect to claim 9, Muenzenerger discloses the frame has an abutting edge formed by a first end and an opposite second end of the frame (being the two abutting edges of 16).
With respect to claim 12, Muenzenerger discloses the reinforcing element comprises at least one material selected from the group consisting of metal, expanded metal, glass fibers, basalt fibers, carbon fibers and ceramic fibers (paragraph 0024).
With respect to claim 14, Muenzenerger discloses the frame consists of a single piece (see figures 2a and 2b).
With respect to claim 16, Muenzenerger discloses the depression corresponds to a bending point which allows the core to form a predetermined shape in the frame in the assembled state (as shown in figures 2a/b as it is rolled into forming what is seen in figure 1).
With respect to claim 17, Muenzenerger discloses one or more of the plurality of sections includes a ridge having a wedge shape including at least one of the plurality of the slanted sides (as the noted sections 46 have the wedge shapes of 48 between them, the slanted sides being the sides of the wedge shape).
With respect to claim 18, Muenzenerger discloses the depression corresponds to an angle that allows a first one of the adjacent slanted sides to contact a second one of the adjacent slanted sides in the assembled state (as shown in figures 1-2b, as the noted elements of 16 are seen formed touching/complete in figure 1 when put together from what is seen in figure 2a).
With respect to claim 19, Muenzenerger discloses a fire-protection seal (title abstract), comprising: 
a frame (16) having an interior space (where 18 is); and a plurality of sections (core 18, the plurality sections being of the frame), 
a core is in the interior space of the frame (figure 1), 
wherein the plurality of sections comprises one or more first sections with a first width (any of the sections shown in figure 2a) and one or more second sections (another section of 46 in figure 2a) each having a width (the width of a second or second group of 46s) the one or more first sections and a first number of the one or more second sections having slanted sides having slanted sides (48, as each of them has a 48), and 
wherein each pair of the slanted sides which are adjacent to one another of adjacent ones of the sections form a depression in an unassembled state and a size of the depression is reduced or eliminated in an assembled state (see the assembled state in figure 1, where the gaps between 48 disappear when assembled).). Muenzenerger fails to disclose that the first and the second widths are different. 
Duffy, figures 1b and 2b, discloses using different length of sections about the core when protecting a rectangular shaped carrier tray. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the rectangular different shaped side protective elements of Duffy into that of Muenzenerger, allowing the system of Muenzenerger to be utilized in protecting a rectangular shaped device. Furthermore, it is obvious to one of ordinary skill in the art to change the shape of a device (such as the width of the sections) absent persuasive evidence that the particular configuration of the claimed shape is significant (MPEP2144.04), noting that applicant never discloses the widths in their specification or any criticality thereto, and noting in view of Duffy, changing the widths is obvious to incorporate different sized elements to be protected by the device, where the uniform widths of Muenzenerger would be ideal to encompass a circular device Duffy discloses multiple sides with different lengths to encompass a rectangular device for protection. 
With respect to claim 20, Muenzenerger discloses the depression corresponds to a bending point which allows the core to form a predetermined shape in the interior space of the frame in the assembled state (see figure 2a, the bending point at the bottom of 28, as it becomes that of figure 1, where the sides of 48 touch).

Claim 3, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muenzenerger and Duffy and further in view of Klein (U.S. 2015/0251028)
With respect to claim 3 and 15, Muenzenerger discloses the filing material, but fails to disclose the filling material includes flexible is a foam, the flexible foam is elastic.
Klein discloses the interior of a fire protection color having a filling material 10, utilizing cable conduit 20 there within (figure 3), comprising two foamed halves 12a and 12b made of polyurethane (paragraph 0047), and seen in figures 3-5 that the foam is flexible, such that it allows for the conduit to be laid within. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the filling material 12a/12b of 10, being foam, of Klein into the system of Muenzenerger, allowing for improved fire protection of cables within. Essentially, replacing the pipe of Muenzenerger with the foam of Klein, and the conduits being within the foam. 

Claim 10 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muenzenerger and Duffy and further in view of Porter (U.S. 6,725,615).
With respect to claim 10 and 13, Muenzenerger discloses the fire protection element, the frame and the core, but fails to disclose the fire-protection element is substantially rectangular when assembled and fire-protection element has a substantially rectangular core in the assembled state.
	Porter, figures 2 and 12, discloses that a rounded sleeve with noted jointing sections of a frame can surround a pipe conduit as shown in 2, and then can be formed into a rectangular configuration to surround a rectangular core that has multiple cables therein (about a cable tray). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the fire protection element and core of Muenzenerger can both be substantially rectangular to allow for the use of cables in a cable tray to be inserted therein and protected rather then a pipe, increasing the usability of the device. 
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muenzenerger and Duffy and further in view of Lee (U.S. 2011/0088917).
With respect to claim 11 Muenzenerger discloses the foam but fails to disclose the foam has a density of 100 kg/m3 to 600 kg/m3.
Lee, paragraph 0029, discloses a flame retardant foam that has a density of 100 to 150 kg.m3, allowing for expansion when exposed to fire. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the foam of Lee as the foam OF Muenzenerger as it would still allow for the foam to expand when exposed to fire (and thus work as intended), noting being a matter of material choice. 
Response to Arguments/Amendments
	The Amendment filed (04/12/2022) has been entered. Currently claims 1-20 are pending and claims 1 and 19 have been amended Applicants amendments to the claims has failed to overcome each and every rejection previously set forth in the Office Action dated (01/14/2022). 	
Applicant's arguments filed 04/12/2022 have been fully considered but they are not persuasive. Applicants argument is drawn towards the combination of Muenzenerger and Duffy to be improper, such that the modification would render the primary reference unsatisfactory for its intended use or would otherwise change the principle of operation of the primary reference. Specifically arguing the modification of what is a circular sleeve into that of a rectangular sleeve would destroy the primary reference as changing the angles/slanted sides of the sections 46 of Muenzenerger would destroy the structure thereof. To destroy Muenzenerger would be to make it lose its function as intended (being that of a fire protection sleeve), this is not the case as the modification is merely changing the shape of the protection device of Muenzenerger as is taught by Duffy. The examiner thus disagrees with applicant’s argument that the primary reference is destroyed and unsuitable with the modification, as the noted modification of changing the angles of the slants to form a protective rectangular configuration rather then circular would not destroy the refence, but rather repurposes it for use as a rectangular protective device (as is taught by Duffy). The applicant’s specific argument to the criticality of Muenzenerger sleeve being circular is noted, but the effectiveness of the sleeve of Muenzenerger being protective against a fire does not stop when changing the shape to that of a rectangle, the various layers of protection are still there functioning in the same way, but are simply (as taught by Duffy) being utilized in a rectangular fashion, as Duffy teaches the use/need of rectangular shaped trays. The noted purpose of Muenzenerger as applicant then argues is that it forms an enclosed circular fire protection sleeve that prevents the wires and other building structure from being damaged by fire, smoke and heat. The modification thus of the modified Muenzenerger forming an enclosed rectangular fire protection sleeve that prevents the wires and other building structures from being damaged by fire, smoke, and heat is the result of said combination, the structure that is prevents the unwanted damage is not being modified, simply the shape.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A GREENLUND whose telephone number is (571)272-0397. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 571-270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH A GREENLUND/Primary Examiner, Art Unit 3752